                3:16-cr-30038-SEM-TSH # 39   Page 1 of 9
                                                                                E-FILED
                                               Tuesday, 24 November, 2020 09:26:36 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,             )
                                      )
               Plaintiff,             )
                                      )
     v.                               )      Case No. 16-cr-30038
                                      )
JAMES J. THOMPSON,                    )
                                      )
               Defendant.             )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant James J. Thompson’s Amended

Motion for Modification of Sentence (d/e 36) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                            I. BACKGROUND

     On April 21, 2017, Defendant pleaded guilty to one count of

distribution of methamphetamine in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(A). On September 25, 2017, the undersigned

District Judge sentenced Defendant to 240 months’ imprisonment

and 10 years of supervised release. Judgment, d/e 28. Defendant

is currently serving his sentence at FCI Victorville Medium I and


                              Page 1 of 9
                3:16-cr-30038-SEM-TSH # 39   Page 2 of 9




has a projected release date of June 30, 2033. See Bureau of

Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last

accessed November 23, 2020).

     On November 6, 2020, Defendant filed a pro se motion for

compassionate release (d/e 34) pursuant to 18 U.S.C. §

3582(c)(1)(A). On November 12, 2020, after appointment of the

Federal Public Defender, Defendant filed the Amended Motion for

Modification of Sentence (d/e 36) now before the Court. Defendant

requests compassionate release due to his health issues and the

COVID-19 pandemic. Defendant is 50 years old and suffers from

obesity and Type II diabetes. Am. Mot. Modification of Sentence 3-

5. The Amended Motion also states that Defendant self-reports

suffering from hypertension. Id. at 6.

     If released, Defendant proposes to live with his uncle in

Taholah, Washington, either in his uncle’s home or in a rental home

owned by his uncle. Id. at 14. The United States Probation Office

addressed Defendant’s request for compassionate release in a

Memorandum (d/e 38). According to Probation’s Memorandum,

Defendant previously provided his uncle’s address to the Bureau of

Prisons (BOP) as part of a release plan, but BOP did not approve the


                            Page 2 of 9
                 3:16-cr-30038-SEM-TSH # 39   Page 3 of 9




residence as it is on the Quinault Indian Nation reservation. Id. at

1-2. For that reason, Probation concludes that Defendant does not

have an appropriate release address at this time. Id. at 2.

     On November 16, 2020, the Government filed a Response

Opposing Defendant’s Motion for Compassionate Release (d/e 37).

The Government argues that the Court should deny Defendant’s

compassionate release motion given Defendant’s criminal history

and because Defendant does not meet the requirements for

compassionate release. Resp. 12. The Government also notes that

the Bureau of Prisons (BOP) has implemented procedures designed

to curb the spread of the virus in its facilities. Id. at 3-10.

     As of November 23, 2020, BOP reports that FCI Victorville

Medium I has ten active confirmed inmate cases of COVID-19 and

seven active confirmed staff member cases of COVID-19. See

Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed November 23,

2020).

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See


                              Page 3 of 9
                 3:16-cr-30038-SEM-TSH # 39   Page 4 of 9




18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does


                             Page 4 of 9
                 3:16-cr-30038-SEM-TSH # 39   Page 5 of 9




     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Defendant submitted a request for compassionate release to

the warden of his facility on October 20, 2020. Resp. 3. Although

the status of that request is unknown, more than thirty days have

lapsed since the submission of the request, so exhaustion of

administrative remedies is not an issue in this case.

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social


                             Page 5 of 9
                  3:16-cr-30038-SEM-TSH # 39   Page 6 of 9




distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison. Further, Defendant has

been diagnosed with underlying medical conditions that may

increase the serious risks that COVID-19 presents for Defendant.1

     Defendant has been diagnosed with Type II diabetes, which

the CDC’s current guidance indicates increases the risks of severe

illness from COVID-19.2 Defendant also reports a body mass index

of 30, which qualifies as obese, although a BMI of 30 is just on the

cusp of obesity. According to the CDC’s current guidance, persons

who are obese are at increased risk of serious illness from COVID-

19.3 While Defendant’s Amended Motion states that Defendant self-

reports suffering from hypertension, the BOP medical records

provided (d/e 38-1) do not reflect a diagnosis of hypertension.


1 See Coronavirus Disease 2019 (COVID-19), People at Increased Risk, Centers
for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/index.html (last accessed November 23, 2020).
2 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#diabetes (last accessed November 23, 2020).
3 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#obesity (last accessed November 23, 2020).

                               Page 6 of 9
                  3:16-cr-30038-SEM-TSH # 39   Page 7 of 9




     The Court recognizes that there are currently several

confirmed cases of COVID-19 at FCI Victorville Medium I, the

facility where Defendant is housed. BOP also reports that at FCI

Victorville Medium I there are 343 inmates who were previously

diagnosed with COVID-19 who have recovered. See Federal Bureau

of Prisons – COVID-19 Cases, https://www.bop.gov/coronavirus/

(last accessed November 23, 2020). According to the BOP medical

records, Defendant is among the recovered. The medical records

reflect that Defendant was tested on July 21, 2020, as part of BOP’s

COVID-19 surveillance efforts, although he was asymptomatic at

the time. See BOP Medical Records 30. After the test returned a

positive result, Defendant was prescribed acetaminophen and

screened for COVID-19 symptoms every day for the next two weeks.

Id. at 30, 44-45. In each of the daily screenings, Defendant denied

having a cough, shortness of breath, muscle pain, fatigue, sore

throat, congestion, loss of taste or smell, chills, headache, nausea,

vomiting, and diarrhea. Id. at 44-45. The daily screening also show

that Defendant did not have a fever at any point. Id. Defendant

appears to have remained completely asymptomatic for the duration

of the illness.


                              Page 7 of 9
                3:16-cr-30038-SEM-TSH # 39   Page 8 of 9




     Further, Defendant has more than twelve years remaining on

his sentence, assuming he receives full good time credit.

Defendant’s criminal history includes prior convictions for

Misprision of Felony and Possession of Marijuana with Intent to

Distribute. PSR ¶¶ 44, 47. The Court does note, however, that

Defendant has not been disciplined while in BOP custody.

Probation’s Mem. 1.

     Finally, Defendant has not proposed an adequate release plan.

The Bureau of Prisons has previously determined that Defendant’s

proposed residence upon release is not acceptable and the

Probation Office likewise concluded that Defendant does not have

an appropriate release address.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                         III. CONCLUSION

     For the reasons set forth above, Defendant James J.

Thompson’s Amended Motion for Modification of Sentence (d/e 36)

and Defendant’s pro se Motion for Compassionate Release (d/e 34)


                             Page 8 of 9
              3:16-cr-30038-SEM-TSH # 39   Page 9 of 9




are DENIED.



ENTER: November 23, 2020

                              /s/ Sue E. Myerscough
                              SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                          Page 9 of 9
